      Case 2:17-cv-00822-DLR Document 230 Filed 11/05/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Talonya Adams,                                 No. CV-17-00822-PHX-DLR
10                  Plaintiff,                      ORDER
11   v.
12   Arizona Senate,
13                  Defendant.
14
15
16         The Court has reviewed Plaintiff’s Motion to Reset Hearing. (Doc. 228.) For good

17   cause shown,
18         IT IS ORDERED that Plaintiff’s Motion to Reset Hearing is GRANTED.

19         IT IS FURTHER ORDERED vacating the Telephone Conference on November

20   6, 2019 at 9:30 a.m. and resetting for November 15, 2019 at 1:30 p.m.
21         Dated this 5th day of November, 2019.
22
23
24                                              Douglas L. Rayes
                                                United States District Judge
25
26
27
28
